DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Notice of Allowance

Claims 1-7 and 9-15 of the present application were previously allowed.  
See:
 (1) the notice of allowance dated 18 May 2022, and 
(2) the corrected notice of allowance dated 20 July 2022.

Claim 2
Claim 2, as previously allowed, recites two “preferably” statements which lead to confusion over the intended scope of the claim, see MPEP 2173.05(c)(I).

The below Examiner’s amendment incorporates the amendments as previously set forth, in the notice of allowance dated 18 May 2022 and the corrected notice of allowance dated 20 July 2022 - and adds a new amendment to claim 2.  

The new amendment to claim 2 clarifies the claim scope by deleting the two “preferably” statements. 


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephone interview with Sandy Ma on 02 May 2022 and 10 August 2022.  
The application has been amended as follows: 
IN THE CLAIMS:

In Claim 1, after the phrase “ring A is” DELETE the phrase “benzene ring or a pyridine ring” and INSERT the phrase --a substituted or unsubstituted benzene ring or a substituted or unsubstituted pyridine ring--.

In Claim 1, AMEND the paragraph that begins with “in the definition of ring B, the substituent in the substituted imidazole ring” as shown below:
in the definition of ring B, the substituent in the substituted imidazole ringn-propyl, isopropyl, n-butyl, isobutyl, tert-butyl, isopentyl, neopentyl, 1-6 alkyl, heteroaryl and R1016; the substituent in the substituted C1-6 alkyl is selected from the group consisting of deuterium, halogen, C3-8 cycloalkyl, C3-8 cycloalkyl substituted by 1 to 3 R1017 and/or R1217, C3-8 cycloalkenyl, C3-8 cycloalkenyl substituted by 1 to 3 R1018 and/or R1218, 3-10 membered heterocyclyl, 3-10 membered heterocyclyl substituted by 1 to 3 R1019 and/or R1219, aryl, aryl substituted by 1 to 3 R1020 and/or R1220
In Claim 2, AMEND the two paragraphs that begin with “and/or, the C2-8 alkenyl and the C2-8 alkenyl” and “and/or, the C2-8 alkynyl and the C2-8 alkynyl” as shown below:
and/or, the C2-8 alkenyl and the C2-8 alkenyl contained in the substituted or unsubstituted C2-8 alkenyl are each independently C2-C4 alkenyl; 
and/or, the C2-8 alkynyl and the C2-8 alkynyl contained in the substituted or unsubstituted C2-8 alkynyl are each independently C2-C4 alkynyl; 

In Claim 9, at the second and third lines from the end of the claim, DELETE the three chemical structures as shown below:

    PNG
    media_image1.png
    111
    555
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    216
    588
    media_image2.png
    Greyscale

Conclusion
Claims 1-7 and 9-15 (renumbered claims 1-14) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625